            Case 7:13-cr-00248-DC Document 92 Filed 05/26/20 Page 1 of 8
                                                                     FILED
                            UNITED STATES DISTRIC COURT               MAY 262020
                             WESTERN DISTRIC OF TEXAS
                                  Midlan Division               GLERK,U.S.OlSTRICTCOI*T
                                                                WESTERN DtSTR1CTE
 UNITED STATES OF AMERICA                                       BY
                                                                            DEPU      1<


 V.                                         CASE: 7:13-CR-248-01 RAJ
 CESAR ZUBIATE
      Defendant,


                 EMERGENCY MOTION FOR A REDUCTION IN SENTENCE
                    PURSUANT TO 18 U.S,C.3582(c)(1)(A)(i)

         Comes now the Defendant, Cesar Zubiate Pro-se and hereby Biles

this Pro-se Emergency Motion for a Reduction in Sentence
                                                         to 18 U.S.C.
§     3582(c)(1)(A)(i) and states the following:
        The Defendant, Cesar Zubiate Fiiessthis Emergency
                                                          Motion to
Re-sentence him to a sentence of imprisonment of time-served,
                                                                                Puunt
to 18 U.S.C.       §   3582(c)(1)(A)(i), as amended by      §   603(b)(1), 5239
(Dec. 21,      2018).

        The Defendant was arrested on July 25, 2013 in Odessa
                                                              TX. and
was sentenced on February 13, 2014 and currently
                                                 housed at Oakdale
FCI-II.

        The Defendant is 46 years old with medical diagnoses
                                                             of high
blood pressure and high                            He has been confined for more
than    6   yearsriand 10 months and got      8   months remaining and has no
disciplinary incidents in BOP.           To the contrary, he has worked hard,
taken classes, and kept his head down.               In candor, his confinement
has been utterly uneventfuluntil now.


     COVID-19 unleashed itself on the inmate population and
                                                             Staff at
BOP'S facilities in Oakdale, LA. In March of 2020 in
                                                      a terrifying
manner not seen at any abher BOP facility
                                          nationwide1




                                        1
          Case 7:13-cr-00248-DC Document 92 Filed 05/26/20 Page 2 of 8

     According to the BOP website,          the impact of COVID-19 on the

BOP facilities at Oakdale, as of May          4,   2020,   7   inmates have died
                   2
from the virus         46 inmates and 17 staff had tested positive for the

virus,    and at least 60 inmates and an unknown number of staff were

in quarantine3.        "It's been simultaneous, just people getting sick

 back to back to back to back,"           stated Carey Trammel,      a   union repr-

esentative for guards at FCI Oakdale.              "We dort know how to protect

ourselves.       Staff are working 36-hour shifts-there's no way we can

keep going on like this."         Trammel believes that all O.akdale prison

staff have been exposed to the virus and should be in self-quarantine.

Neither BOP nor the warden of FCI Oakdale provided comment to the Pest.

     A local media outlet,        The Lens, reported on March 31, 2020, that

BOP has stopped testing inmates at          akdale who are symptomatic for

COVID-19 because of        "sustained transmission" at the facilities4             In

other words,      to conserve   valuable testing symptoms is positive.           The

vifus is that rampant.        Yet, BOP REPORTEDLY REFUSES TO RELEASE THE

number of pEesumed positive cases, making it impossible to know

exactly how many inmates at Oakdale have contracted the virus.                  Evi-

dently,    ii;   'lso declined to answer specific questions        about what is



   1 The Oakdale Federal Correction Complex consists of three facil-
ities: two main prisons known as FCI Oakdale I and II, and a minimum-
security satellite camp that is part of the FCI Oakdale II complex.
Brannan is confined ir;the satellite camp.

     2 BOP confirmed the first inmate death in a press release issued
on March 28, 2020. See https://www.hop..gov/resources/news/pdfs/202000328
press release oak death. pdf

   3 Kimberly Kindy, " An explosion of coranavirus cases cripples a
federal prison in LA.,TM Washington Post,March 29, 2020. 3:10 pm CDT.
See https://www.washingtonpost.com/national/an-explosion-of-corolLavirus-
cases-a-federal-prison-in-louisiana/2020/03/29/75a465c0-71d5-11
ea-85cb-86705796863dstory.html.
    4 https://thelensnolaorg/2020/03/31/louisiaria-federal-prison-no-
longer-testing-symptomatic-inmates-for-coronavirus-due-tosustained
transmission!
                                      2
            Case 7:13-cr-00248-DC Document 92 Filed 05/26/20 Page 3 of 8

    taking place at Oakdale, such as when the decision was made to stop

    testing, whether or not guards have been moving :back and forth

 between the multiple prison facilities at the complex, how many

 inmates have been transferred to the hospital, or how the prison is

 defining "sypotomatic".

           Reportedly, it is composed of two dormitories with approximately

 70 bunk beds in each one, with no cells or other means of isolating

or social distancing5.          Staff and guards travel back and forth between

the facilities in the Oakdale complex.             The Defendant files this

emergency motion for relief from his sentence because time is of the

essence.        A minimum-security prison complex for low-level offenders,

Oakdale is on the cusp of becoming a defacto Death Row.

        Fox News has explained than more than 70 percent of federal

prisoners tested nationwide for coronavirus were positive6.                Soap and3

hand sanitizer7 is only available if one can purchase it from commissary.



        Attorney General William Barr issued a memorandum8 on March

26,    2020, authorizing BOP to transfer at-risk, non-violent inmates



5 https://thelensnola.org/2020/03/31/lousiana-federal-prison-no-longer
-testing-symptomatic-inmates-for coronavirus-due-to-sustained-transmissio
     6 "The federal Bureau of Prisons" latest figures show that out
of the 2,700 tests performed systemwide, nearly 2,000 have come back
positive" available at:
https://www.foxnews.com/us/los-angeles-prison-coronavirus-outbreak-
7   percent-federal-prisoneEs- test-positive
       Only non-alcohol based hand sanitizers are generally available
       7
in prisons.  Non-alcohol based hand sanitizers is not what the Center
for Disease control recmmends.  See "Soap and sanitizer can keep
coronavirus at bay, but many prisoners can't get them," USA Today,
March 7, 2020 (available at:
https://www.usatoday.com/story/news/investigations/2020/03/07/prison-
policies-inmates-best-coronavirus-practiees/4978412O2/)
           8hbtps://www.justice.gov/file/1262731/download



                                        3
           Case 7:13-cr-00248-DC Document 92 Filed 05/26/20 Page 4 of 8

who pose minimal            likelihd     of recidivism and has served 50% or more

or have 18 months or less from BOP facilities                      to home   confinement to

protect the safety of BOP personnel and the inmate population in the

face of COVID-19.             Barr recognized that some inmates may be safer at

home than in BOP facilities.               The Defendant is such an inmate who has

served over 50% of his total sentence

        Given the extaordinary circumstances of the spread of COVID-19

at Oakdale-and his heightened risk as a                    46   year-old man with      a

serious medical condition9-he cannot wait any longer to seek compassi-

onate release under 18 U.S.C.              §       3582(c)(1)(A)(i).

        For many years, 18 U.S.C.              §    3582(c)(1)(A)(i) hasallowed district

courts to reduce sentences of federal inmates for "extraordinary and

compelling reasons," often referred to as "compassionate release."

Until December 21, 2018, only the Director of BOP could request such

a    sentence reduction.

        Under the First Step Act. BOP no longer has a monopoly on the

dedision whether fo file "compassionate release" motions.                         Rather,

federal inmates may file them with the original sentencing court.

18   U.S.C.       §    3582(c)(1)(A), as amended by         §   603(b)(1) of the First Step

Act of 2018, Pub. L. 115-391, 132 Stat.                    5194, 5239 (Dec.     21,   2018).

       The Sentencing Commission policy statement on reduction of

sentence under 18 U.S.C.            §   3582(c)(1)(A) lists three specific

categories of "extraordinary and compelling reasons" but expressly

does not restrict what combination of factors can warrant release.

U.S.S.G.      §       1B1.13 (p.s.), comment.          (n.1.(A)-(D) 10.



       9    The American Heart Association reports that "elderly people




                                          4
                Case 7:13-cr-00248-DC Document 92 Filed 05/26/20 Page 5 of 8

    with.  .high blood pressure may be more susceptible to the coronavirus
            .


    and more likely to develop more severe symptoms." Data shows a 6% rate
    of death of people with COVID-lY and high blood pressure. What people
    with high blood pressure need to know about COVID-19, March 31, 2020,
    https ://newsroom.heart .org/news/what-people-with-high-blood-pressure-
    need- to-know- about-covid-19.

         10 The three specific categories are: (1) terminal illness of
    the inmate, or an irrecoverable serious physical, medical, or mental
    issue that prevents the inmate from providing himself with self-care
    within the prison; (2) age of the defendant, combined with, a serious
    deterioration in physical or mental health because of the agin process;
    and (3) death or incapacitation of the caregiver of the inmate s
    spouse or partDer. See U.S.S.G. § 1B1.13 (p.s.), comment. (n.1(A)-(C).

            "Extraordinary and compelling reasons" warrant              a    reduction of
    the Defendant's sentence and immediate release from confinement.                         The
    rampant spread of COVID-19 at the Oakdale facilities-resulting in the

deaths of at least three inmates,                 the hospitalizations of prison

    staff, the isolation and quarantining of dozens of inmates who are

positive for the virus or have been exposed to it, and the self

quarantining of countless staffmake it unsafe for                   a       116-year-old
man with high blood pressure to remain confined there.

        A sentence reduction is consistent with and                upported by the
factors in 18 U.S.C.               §   3553(a), whose consideration is mandated by

§    3582(c)(1)(A)          tmto   the extent they are applicabIIe."         Two of those

factora now carry more weight than at the time of sentencing: (1)

"the history and characteristics of the defendant," 18 U.S.C.                        §     3553
(a)(1); and (2) "the need for the sentence imposed.. .to provide the

defendant with.. .medical care.. .in the most effective manner," 18

U.S.C.          §   3553(a)(2)(D).      First, the Defendant's age and vulnerability

to COVID-19 weigh in favor of reducing his sentence.                        SecondS he is
a non-violent offender confined in a                mimimum-security camp and poses
a    low risk of recidivism.              He poses no threat of violence to the

community should the Court release him from custody.                        Third, his
impeccable conduct in prison weighs heavily in his favor.                         Fourth,
        Case 7:13-cr-00248-DC Document 92 Filed 05/26/20 Page 6 of 8

 he has a re-entry plan that will prevent recidivism and ensure his

 health and safety as will as the public's health and safety should the

 Court reduce       his sentence.   He would be extradited to        Mexico   where
 he will reside with his wife and children, he would be supported by

 his family

 The Defendant will self-quarantine at home as long as necessary to

 ensure his health and safety and that of others.              And he will obtain

 suitable, gainful employment.        In sum,    the   §   3553(a) factors weigh
heavily in the Defendant's favor.

       This Court is in the business of weighing equities to make

consequential decisions.        Yet, other than habeas corpus proceedings

in death penalty cases, few prior cases could have presented the

potential,    if not likely,    life-or-death consequences that this case
presents.     The Court should grant this motion because so rarely do

justice and mercy require the same result. See Walker v. Martel, 709

F.   3d 925, 950-51    (9th Cir. 2013)   (Gould, J., concurring in part &

dissenting in part) ("Shakespeare told us that '[t]he quality of

mercy is not strain'd,'        Milton instructed us to "temper so [j]ustice
with mercy" and advised us that '[m]ercy [must] colleague with justice,'

and President Lincoln reminded us that           'mercy bears richer fruits than
strict justice.'")      (citations omitted);      The Torah, Micah 6:8 (''what
does the Lord require of you but to do justice, and to love kindness,

and to walk humbly with your God.").



                                    CONCLUSION
      Wherefore, based on all of this important information, after
more than       6     years of confinement and facing imminent grave
illness or death, the Defendant is prepared to walk humbly in this
            Case 7:13-cr-00248-DC Document 92 Filed 05/26/20 Page 7 of 8

    world.     The Defendant, Pro-se, respectfully requests that the Court

    Grant    this motion and re-sentence him to a sentence of imprisonment

    of time-served.




                                       Respectfully Submitted,


                                       Cesar Zubiate
                                       #22597-380
                                       FCI   II
                                       P.0.Box 5010
                                       Oakdale,   LA.   71463




n




                                   7
                                                               <22597-38O
                                                                  ..Cesar Zubate
Case 7:13-cr-00248-DC Document 92 Filed 05/26/20 Page 8 of 8




                                                                    P0 0X    5010
                                                                    Fc2
                                                                    Oakdale LA 71463
                                                                    United States
                                                                                         RECEIVED
                                                                                           MAY 2.6 2020
                                                                                    CLERK, U S. DISTRICT
                                                                                    WESTERN DiSTRICT OFCOUR1
                                                                                                                 CLc).S      NSTR(CT CouRT
                                                                                                         TEXAS   \4ESTR DTtatC1 OF TEAS
                                                                                       BY____________________
                                                                                                      DEPUTY      4(1D 51YTESCOO10
                                                                                                                  co E.   \'JALL
                                                                                                                                   SWET, 1oDt'4 vz
                                                                                                                      4(U\MD,ThLcS           I
